Per Curiam. In this case, the court was required to issue an order on counsel, James P. Massie, to appear before us on Monday, November 2, 1992, and show cause why he should not be held in contempt. In sum, Mr. Massie failed to file a brief due on August 2, 1992, and failed to respond to the clerk’s letter explaining why. In fact, no brief or response had been filed at the time the court’s show cause per curiam was issued on October 19, 1992. Mr. Massie appeared before us on November 2, 1992, and pled guilty. He filed his brief with the court on November 18, 1992.  Based on the record before us, Mr. Massie is held in contempt of this court and fined $250.00.